Per Curiam :
This cause coming on to' be heard upon a rehearing of the former decision of the court therein made on April 12th, 1899, whereby the said cause was dismissed and stricken from the dockets of this court, and it now appearing to the court that the writ of error in said cause was issued on the eleventh d'ay of June, A. D. 1898, two clear days prior to' the first day of the June term, 1898, of this court, but is made returnable to the first day of the January term, - A. D. 1899, contrary to law — §1270, Rev. Stats.' — and is, therefore, void, and does not give to this court jurisdiction of said cause, the *509said cause is, therefore, stricken from the dockets of this court and dismissed. Browning v. State, 40 Fla. 466, 25 South. Rep. 62; Simmons v. State, 40 Fla. 467, 25 South. Rep. 62; Price v. Broward, 39 Fla. 194, 22 South. Rep. 650; Fleming v. Fleming, 40 Fla. 154, 23 South. Rep. 571.